 1   MAYALL, HURLEY, P.C.
     A Professional Corporation
 2   2453 Grand Canal Boulevard, Second Floor
     Stockton, California 95207-8253
 3   Telephone (209) 477-3833
     MARK E. BERRY, ESQ.
 4   CA State Bar No. 155091

 5   Attorneys for Defendants,
     CITY OF STOCKTON;
 6   STOCKTON POLICE DEPARTMENT;
     ERIC T. JONES; and
 7   DAVID WELLS
 8
                                   UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     L.F., A MINOR, BY AND THROUGH     ) No. 2:17-CV-01648-KJM-DB
11   DANISHA BROWN, AND K.F., A MINOR, )
     BY AND THROUGH DANISHA BROWN, ) STIPULATION AND ORDER FOR
12                                     ) PARTIAL MODIFICATION OF
                           Plaintiffs, ) SCHEDULING ORDER
13   vs.                               )
                                       )
14   CITY OF STOCKTON, STOCKTON        )
     POLICE DEPARTMENT ; ERIC T.       )
15   JONES ; DAVID WELLS, et al.,      )
                                       )
16                         Defendants. )
                                       )
17

18
     M.C.F., by and through his Guardian ad             ) No. 2:17-CV-02038-KJM-DB
19   Litem ELIZABETH CASAS BAUTISTA,                    )
     individually and as successor-in-interest to       )
20   Decedent COLBY FRIDAY; K.S.F., by and              )
     through her Guardian ad Litem,                     )
21   ELIZABETH CASAS BAUTISTA,                          )
     individually and as successor-in-interest to       )
22   Decedent COLBY FRIDAY; THE ESTATE                  )
     OF COLBY FRIDAY, by and through its                )
23   personal representative DENISE FRIDAY              )
     HALL,                                              )
24                              Plaintiffs,             )
     vs.                                                )
25                                                      )
     CITY OF STOCKTON, STOCKTON                         )
26   POLICE DEPARTMENT ; ERIC T.                        )
     JONES ; DAVID WELLS, et al.,                   )
27                                                  )
                                   Defendants.      )
28
            Pursuant to Federal Rules of Civil Procedure Rule 16(b)(4), and Section XI of the Status
 1

 2   (Pre-trial) Scheduling Order issued by United States District Judge Kimberly J. Mueller on October

 3   10, 2018 (the “Scheduling Order”), (ECF 37.) Plaintiff M.C.F., by and through his appointed

 4   Guardian ad Litem Dr. Arthur Hall- individually and as successor-in-interest to Decedent COLBY
 5
     FRIDAY; K.S.F., by and through her Guardian ad Litem, Dr. Arthur Hall, individually and as
 6
     successor-in-interest to Decedent COLBY FRIDAY; THE ESTATE OF COLBY FRIDAY, by and
 7
     through its personal representative Denise Hall and Defendants, CITY OF STOCKTON;
 8
     STOCKTON POLICE DEPARTMENT; ERIC T. JONES; and DAVID WELLS (collectively
 9

10   “Defendants”), by and through undersigned counsel, hereby jointly stipulate and move to modify

11   the Scheduling Order for good cause as follows:
12          1.      Pursuant to the Scheduling Order, the cut-off for general discovery is January 21,
13
     2018. There is no trial date yet set in this matter.
14
            2.      The deposition of the minor plaintiffs’ Guardian Ad Litem, Dr. Arthur Hall was
15
     originally scheduled for December 21, 2018.
16

17          3.      At the request of the plaintiffs’ attorney the deposition of Dr. Hall was continued to

18   January 8, 2019.

19          4.      On January 7, 2019 the plaintiffs’ attorney advised the Dr. Hall was unavailable for
20   his deposition and requested that it be reset.
21
            5.      After meet and confer efforts the deposition of Dr. Hall was again reset for February
22
     1, 2019.
23
            6.      As a result of Dr. Hall’s unavailability to present for his deposition until February 1,
24

25   2019 the parties request that the discovery closure date be extended to February 15, 2019.

26          7.      This stipulation is intended to apply only to the portion of the case formally known

27   as MCF v. City of Stockton Case No. 2:17-CV-02038-KJM-DB.
28
     _____________________________________
     STIPULATION FOR PARTIAL MODIFICATION OF SCHEDULING ORDER Page 2
     IT IS RESPECTFULLY REQUESTED AND SO STIPULATED.
 1

 2
                                                 LAW OFFICE OF JOHN L. BURRIS
 3

 4   DATED: January 17, 2019                  /s/ Lateef H. Gray, Esq (as authorized 1/17/19)
 5                                            LATEEF H. GRAY, ESQ.
                                              ATTORNEYS FOR PLAINTIFF
 6

 7                                            MAYALL HURLEY PC

 8

 9   DATED: January 17, 2019                  ___/s/ Mark E. Berry, Esq._______
                                              MARK E. BERRY
10                                            ATTORNEYS FOR DEFENDANTS CITY OF
                                              STOCKTON; STOCKTON POLICE
11                                            DEPARTMENT; ERIC T. JONES; and DAVID
                                              WELLS
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     _____________________________________
     STIPULATION FOR PARTIAL MODIFICATION OF SCHEDULING ORDER Page 3
                                                        ORDER
 1

 2            The Court, having considered the parties’ Joint Stipulation and Request to Modify

 3   Scheduling Order, and good cause appearing therefore, hereby modifies the Scheduling Order as

 4   follows:
 5
                     Event                            Existing Date            New Date
 6
      General Discovery Deadline              January 21, 2019        February 15, 2019
 7

 8

 9   Dated: January 21, 2019

10

11

12

13

14

15

16

17

18
19   DLB:6
     DB\orders\orders.civil\l.f.1648.stip.sched.ord
20

21

22

23

24

25

26
27

28
     _____________________________________
     STIPULATION FOR PARTIAL MODIFICATION OF SCHEDULING ORDER Page 4
